DETAILED ACTION
Application 16/165822, “ELECTRODE PLATE, ELECTROCHEMICAL DEVICE AND SAFETY COATING”, was US filed on 10/19/18 and claims priority from a foreign application filed on 11/8/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/20/21.


Terminal Disclaimer
The terminal disclaimer filed on 8/19/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/165818 or US application 16/138451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments filed on 8/10/21 have been found persuasive because the previously cited art does not teach the filler material being a carbon coating modified active material as claimed.  The argument is now moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim includes an apparent typographical error.  The claim recites, “…the weight percentage of the polymer matrix is from from 50 wt% to 75 wt%...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 5 have been cancelled; therefore, they have no subject matter to be limited by dependent claims 14 and 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 11, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Netz (US 2014/0287304) and Ravet (US 2002/0195591).
Regarding claim 1 and 19, Netz teaches a positive electrode plate (e.g. Figure 1 item 10) comprising a current collector (item 18), a positive electrode active material layer (item 14) and a safety coating (item 12) disposed between the current collector and the electrode active material layer (see Figure 1 wherein layer 12 is disposed between layers 14 and 18), the safety coating (item 12) comprising a polymer matrix, a conductive material and an inorganic filler (“active material layer fundamentally includes, in addition to the active material [inorganic filler] as such, a suitable conductive additive [conductive material] such as soot, for example, and a suitable binder [polyolefin polymer matrix] such as polyvinylidene fluoride (PVDE) for example”, paragraph [0007]), in which the polymer matrix is a fluorinated polyolefin polymer matrix such as polyvinylidene fluoride (paragraph [0007, 0013, 0033]).  
It is noted that Netz characterizes the layer 12 as an “active material layer” rather than as a “safety coating”.  However, “safety coating” is not found to imply any structure beyond that described in Netz, considering that Netz teaches the same constituents for as claimed would also be provided by the layer 12 of Netz which is substantially the same as the safety layer as described in applicant’s specification.

Netz further teaches wherein the inorganic filler of the safety layer wherein the inorganic filler [i.e. the active material of Netz layer 12] may be a material such as lithium iron phosphate (paragraph [0011]), but does not appear to teach wherein the material modified by a conductive carbon coating.
In the battery art, Ravet teaches that providing a uniform coating of conductive carbonaceous material to an active material filler may improve electric and electrochemical conductivity of the electrode (paragraph [0023]) compared to uncoated active material filler (Figure 1a vs 1b).  As a specific embodiment, Ravet further teaches carbon coated lithium iron phosphate (paragraph [0055]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide a conductive carbon coating on the active material filler of Netz layer 12 for the benefit of improving electrical conduction with the current collector and/or throughout the electrode as taught by Ravet. 

Netz does not expressly teach wherein based on the total weight of the safety coating, the weight percentage of the polymer matrix is from 50 wt% to 75 wt%; the 
However, as described in MPEP 2144.04 IIA, it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  Moreover, as described in MPEP 2144.05, a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness”, particularly absent a showing of criticality associated with the claimed range.
In this case, Netz does teach wherein the active material of the layer 12 [the claimed inorganic filler] may generally be present at 5 to 95% by weight (paragraph [0022]), suggesting a broader range encompassing the claimed range.
Moreover, in the battery art, Ravet teaches the active material layer comprising polymer matrix, conductive material, and carbon coated positive active material active material [inorganic filler] in a ratio of 56:9:35 (paragraph [0060]), which lies within the claimed concentration ranges. 
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the active material layer 12 [safety layer] of Netz such that the constituents have concentrations lying within the claimed range since the range values suggested by the prior art overlap or lie within [as in Ravet] the claimed range and provide layers having desirable electrochemical performance as taught by the cited art.  


Regarding claim 3, Netz and Ravet remain as applied to claim 1.  Netz teaches soot as the conductive material (paragraph [0007]), but does not expressly refer to the suit as carbon black.
Ravet further teaches the use of carbon black as a “particularly advantageous” embodiment of conductive additive material for an electrode layer which does not negatively impact rheology of the layer(paragraph [0049]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use carbon black as the conductive material as a matter of simple substitution of one known conductive additive for another to yield predictable results (see MPEP 2141 on obviousness of simple substitution).  Moreover, carbon black has additional advantages such as giving desirable conductivity without negatively impacting rheology as taught by Ravet at paragraph [0049]). 

 Regarding claim 11, 13-15 and 17, Netz and Ravet remain as applied to claim 1.  Netz does not expressly teach the thickness of the safety coating layer being 1 to 20 microns, or more narrowly 3 to 10 microns as in claim 17.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  In this case, no evidence of criticality is tied to the claimed thickness range of the safety coating layer.  
Additionally, Netz does teach the thickness being 2 to 50 microns (paragraph [0021]), a broader range which encompasses the claimed range. Thus, the claimed range is further found to be prima facie obvious over Netz because absent a showing of criticality, a prima facie case of obviousness exists where the prior art range encompasses a somewhat narrower claimed range (MPEP 2144.05).

Regarding claim 18, Netz and Ravet remain as applied to claim 1.  Netz further teaches the positive electrode plate as a subcomponent of a secondary battery (paragraph [0006, 0046]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723